DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 12, 2021 has been entered. Claims 1-22 are pending in the application, claims 15-22 withdrawn as directed to a nonelected invention. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed October 13, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klefstad-Sillonville (US 2005/0034485).

Regarding claim 5, Klefstad-Sillonville discloses the layer of the fabric comprising the conductive elastic material is configured to be in contact with the skin of the wearer of the fabric (Para 0014; Para 0028-0029; The elastic, conducting yarns, 2 and 7, are integrated into the non-conducting yarn that makes up the garment which is pressed against the skin. Therefore the layer of fabric (non-conducting yarns) comprising the conductive elastic material or yarns is in contact with the wearer’s skin).
Regarding claim 6, Klefstad-Sillonville discloses the layer of the fabric comprises at least two sensors (sensors 4, Fig 1) coupled together with a first portion (2, Fig 1) of the conductive elastic material and at least two sensors (3 and 5, Fig 1) coupled together with a second portion (7, Fig 1) of the conductive elastic material (See Fig 1), the first portion of the conductive elastic material being oriented in a first direction in the fabric and the second portion of the conductive elastic material being oriented in a second direction in the fabric (See Fig 1).

Regarding claim 8, Klefstad-Sillonville discloses at least one of the sensors comprises a heart rate monitor (Para 0027; ECG electrodes 3).
Regarding claim 9, Klefstad-Sillonville discloses at least one of the sensors comprises a respiration monitor (Para 0027; “means 5 for measuring change in the thoracic perimeter”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Klefstad-Sillonville (US 2005/0034485) in view of Romem (US 2014/0206948).
 does not explicitly disclose the processor is integrated in the fabric. 
Romem teaches a system comprising a fabric for being worn on a body of a wearer (Para 0003), a plurality of sensors distributed in the fabric (Para 0033), and a processor integrated in the fabric (Para 0030). 
Modifying the processor disclosed by Klefstad-Sillonville to be integrated in the fabric would result in an independent wearable, real-time health monitoring garment that does not interfere with the everyday life of the monitored living being (Para 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Klefstad-Sillonville to be integrated in the fabric in order to have an independent wearable, real-time health monitoring garment that does not interfere with the everyday life of the monitored living being (Para 0003).
Regarding claim 3, the modified invention of Klefstad-Sillonville and Romem discloses the processor is coupled to the sensors with one or more wires distributed through the fabric (Para 0030 -Romem).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klefstad-Sillonville (US 2005/0034485) in view of Romem (US 2014/0206948) and further in view of Connor (US 2016/0202755).

Connor teaches a system comprising a fabric for being worn on a body of a wearer (Para 0005, lines 1-3), a plurality of sensors distributed in the fabric (Para 0490), and a processor wirelessly coupled to the sensors (Para 0490). 
Modifying the connection between the processor and sensors disclosed by Klefstad-Sillonville and Romem to be wireless as taught by Connor would result a system that can integrate data of sensors located far apart on the garment while reducing the amount of wiring required within the garment (Para 0206, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the processor and sensors disclosed by Klefstad-Sillonville and Romem to be wireless as taught by Connor in order to have a system that can integrate data of sensors located far apart on the garment while reducing the amount of wiring required within the garment (Para 0206, lines 1-5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klefstad-Sillonville (US 2005/0034485) in view of Connor (US 2016/0202755).
Regarding claim 10, Klefstad-Sillonville discloses all of the elements of the invention as discussed above. Klefstad-Sillonville does not explicitly disclose at least one of the sensors comprises an inertial measurement unit. 

Modifying the plurality of sensors disclosed by Klefstad-Sillonville to include at least one inertial measurement unit as taught by Connor would result in a system that can continuously measure body motion and position while utilizing a lower rate of energy (Para 0491).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors disclosed by Klefstad-Sillonville to include at least one inertial measurement unit as taught by Connor in order to have a system that can continuously measure body motion and position while utilizing a lower rate of energy (Para 0491).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klefstad-Sillonville (US 2005/0034485) in view of Wedlick (US 5293840).
Regarding claim 11, Klefstad-Sillonville discloses all of the elements of the invention as discussed above. Klefstad-Sillonville does not explicitly disclose comprising a port in the fabric, wherein the port provides an opening to the skin of the wearer through the fabric. 
Wedlick teaches a fabric for being worn on a body of a wearer (Col 1, lines 66 – Col 2, line 3) and further comprising a port (34, Fig 1) in the fabric, wherein the port provides an opening to the skin of the wearer through the fabric (Col 6, lines 6-13). 
Modifying the system of Klefstad-Sillonville to include a port would result in a system that allows for medical communication between a medical device and the body of the wearer (Col 6, lines 6-13).
.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klefstad-Sillonville (US 2005/0034485) in view of Wedlick (US 5293840) and in further view of Kaib (US 2017/0143977).
Regarding claim 12, the modified invention of Klefstad-Sillonville and Wedlick discloses all of the elements of the invention as discussed above. The modified invention is silent regarding an injector assembly coupled to the port, wherein the injector assembly comprises a chamber containing a fluid, and wherein the injector assembly is configured to penetrate the skin of the wearer of the fabric and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated. 
Kaib teaches a fabric for being worn on a body of a wearer (Para 0141), comprising a plurality of sensors (306, Fig 3) distributed in the fabric (Para 0141), and an injector assembly (308, Fig 3), wherein the injector assembly comprises a chamber containing a fluid, and wherein the injector assembly is configured to penetrate the skin of the wearer of the fabric and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated (Para 0141, lines 14-18; Para 0145). 
Modifying the system disclosed by Klefstad-Sillonville and Wedlick to include an injector assembly as taught by Kaib would result in the injector assembly being coupled to the port (Col 6, lines 6-10 –Wedlick).

Regarding claim 13, the modified invention of Klefstad-Sillonville, Wedlick, and Kaib discloses the processor is configured to control activation of the injector assembly based on the assessed condition of the wearer (Para 0141, lines 14-18 -Kaib).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klefstad-Sillonville (US 2005/0034485) in view of Markel (US 2012/0136231).
Regarding claim 14, Klefstad-Sillonville discloses all of the elements of the invention as discussed above. Klefstad-Sillonville does not explicitly disclose an environmental sensor integrated in a layer of the fabric exposed to an ambient environment surrounding the fabric, wherein the environmental sensor is configured to assess changes in one or more conditions of the ambient environment surrounding the fabric.
Markel teaches a system comprising a fabric for being worn on a body of a wearer (Para 0008), a plurality of sensors distributed in the fabric (Para 0071), and an environmental sensor (762, Fig 7) integrated in a layer of the fabric exposed to an ambient environment surrounding the fabric, wherein the environmental sensor is configured to assess changes in one or more conditions of the ambient environment surrounding the fabric (Para 0073). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klefstad-Sillonville to include an environmental sensor as taught by Markel in order to have a system that gives environmental context to the physiological characteristics being measured to allow for better a diagnosis (Para 0006).
Response to Arguments
Applicant’s arguments regarding Klefstad failing to disclose specifically using a processing that is configured to provide an output that is indicative of an assessed condition of the wearer have been fully considered but is not persuasive. An “assessed condition” is very broad and can be interpreted to mean any condition of the wearer, healthy or abnormal. The local data processing module described in Para 0058 processes the data to alert those around the patient when needed based on the data from the sensors described in Para 0027. Additionally, Applicant points out in the arguments filed 01/12/2021 that “Klefstad simply measures the data from the sensors of the garment and outputs alerts based on the data”.  This is sufficient to meet the limitations of claim 1 because no specific “condition” is claimed, thus an output or alert regarding data that is normal or abnormal still falls under a “condition”.
Applicant’s arguments regarding Klefstad failing to disclose providing an output indicating the assessed condition of a wearer on both the vital signs and the body position have been fully considered but is not persuasive. The local data processing module described in Para 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783